The present application is being examined under the AIA  first to invent provisions. 
Detailed Action
Current Status of Claims 
This office action is a response to communication of October 31, 2022.  By amendment of October 31, 2022, the Applicant amended claims 1, 3, 4, 13, 14, and 18. Claim 15 was canceled. Therefore, claims 1 to 14 and 16 to 20 are currently active in the application. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 to 14 and 16 to 20 have been considered but are moot because the new ground of rejection does not rely at least on some of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Patent Publication Application 2014/0049449 A1) in view of Yoshitani et al. (US Patent Publication Application 2016/0313769 A1) and further in view of Ahn et al. (US patent Publication 2017/0124945 A1). 
	In regard of claim 1, Park et al. disclose a display device comprising: a substrate including: a first display area; a second display area (See  Figures 2- 3 of Park et al. illustrating a display device including a substrate (100), a first display area (110, DA) and second display area (120, DA) as discussed in paragraphs [0051-0053]); and a non-display area (See Figures 3-5 of Park et al. illustrating (NDA) as discussed in paragraph [0071-0072]); a 1-1-th light-emitting element electrically connected to the first pixel circuit part and overlapping the first display area (See at least Figures 3-4 of Park et al. illustrating a display device including a non-display area (NDA)  and 1-1 light emitting element (OLED) electrically connected to the first pixel circuit (108) and overlaps the first display area (110) as discussed in paragraphs [0058, 0065-0066]) and a second light-emitting element electrically connected to the second pixel circuit part and overlapping the second display area (See at least Figure 2 of Park et al. and paragraphs[0053] discussing that second light-emitting element is associated with the second display area), wherein the non-display area is disposed between the first display area and the second display area (See Figure 3 of Park et al. illustrating the non-display area (NDA, BA) between the first display area (110) and second display area (120) as discussed in paragraph [0056] of Park et al.).
	However, the reference to Park does not specifically discuss in details a first pixel circuit part and a second pixel circuit part disposed in the first display area.
	In the same field of endeavor, Yoshitani et al. discloses pixels (302) including a pixel circuit as shown in Figure 28A and 41 for a first and second display areas (15) as shown in Figure 10A and discussed in paragraphs [0470-0475] of Yoshitani et al.
	Furthermore, the combination of Park et al. and Yoshitani et al. does not specifically show the first display area includes a 1-1-th display area and a 1-2-th display area including at least two separate side portions, and the display device includes a scan driver overlapping at least a part of the 1-2-th display area at the two separate side portions. 
	In the same field of endeavor, Ahn et al. discloses a display device shown at least in Figure 3 with display area (300) including 1-1-th display area with pixels and 1-2 area with gate drivers (400) located in two separate side portions on left and right side of pixels and wherein scan driver overlapping with display area as discussed in paragraphs [0072, 0077] of Ahn et al. 
	Therefore, it would be obvious for a person skilled in art at the moment the invention was filed to use pixel circuits of Yoshitani et al. and gate drivers of Ahn et al. with the device of Park et al. in order to supply electric power for driving the li8ght-emitting element.
	In regard of claim 2, Park et al., Yoshitani et al. and Ahn et al. further disclose the display device of claim 1, wherein the non-display area between the first display area and the second display area is a bending area (See at least Figures 2-3 of Park et al. illustrating the non-display area NDA) which is bent between the first (110) and second display area (120) as discussed in paragraphs [0051-0052]).
	In regard of claim 3, Park et al., Yoshitani et al. and Ahn et al. further disclose the display device of claim 1, wherein the first pixel circuit part and the 1-1-th light-emitting element are disposed in the 1-1-th display area (See at least Figure 24B of Yoshitani et al. Illustrating the display device showing the first display area including a 1-1 display area (804) and 1-2 display area (806) with light-emitting element disposed in the 1-1 area as discussed in paragraphs [0381-0382]).
	In regard of claim 4, Park et al., Yoshitani et al.  and Ahn et al. further disclose the display device of claim 3, wherein the display device includes a 1-2-th light-emitting element disposed in the 1-2-th display area (See Figure 24A of Yoshitani et al. illustrating 1-2-th light-emitting element disposed in the 1-2-th display area). 
	In regard of claim 5, Park et al., Yoshitani et al., and Ahn et al.  further disclose the display device of claim 4, wherein the 1-1-th light-emitting element is electrically connected to the first pixel circuit part, and the 1-2-th light-emitting element is electrically connected to the second pixel circuit part (See at least Figures 28B-28C of Yoshitani et al. illustrating 1-1 light-emitting element (380) connected to the first pixel circuit (303) and the 1-2 light emitting element connected to the second pixel circuit part (302R) as discussed in paragraphs [0475-0483]).
	In regard of claim 6, Park et al. , Yoshitani et al. and Ahn et al. further disclose the display device of claim 2, wherein the second light-emitting element includes: a first electrode; an emission layer disposed on the first electrode; and a second electrode disposed on the emission layer, the first electrode is electrically connected to the second pixel circuit part, and the first electrode is bent in the bending area (See Figures 28B-28C illustrating the display device with the second light emitting element (350R)  includes a first electrode (351R) and second electrode (352) disposed on the emission layer (350) and electrically connected to the second pixel circuit (302)).
	In regard of claim 7, Park et al., Yoshitani et al. and Ahn et al. further disclose the display device of claim 6, wherein the display device includes: a first encapsulation layer disposed on the first light-emitting element; and a second encapsulation layer disposed on the second light-emitting element, and the first encapsulation layer and the second encapsulation layer are spaced apart (See Figures 28B-28C of Yoshitani et al. illustrating the display device with a first encapsulation layer (367BM) and second encapsulation layer (367p) as discussed in paragraph [0488-0489] of Yoshitani et al.).
	In regard of claim 8, Park et al., Yoshitani et al. and Ahn et al. further disclose The display device of claim 1, wherein the display device includes a scan line extending in a first direction, and the first display area and the second display area are spaced apart in the first direction (See Figure 28A of Yoshitani et al. illustrating a scan line (303g(1) as discussed in paragraphs [0467-0468]).
	In regard of claim 9, Park et al., Yoshitani et al. and Ahn et al. further disclose the display device of claim 1, wherein the display device includes a data line extending in a second direction, and the first display area and the second display area are spaced apart in the second direction (See Figure 28A of Yoshitani et al. illustrating data line (301) in two directions as illustrated).
	In regard of claim 10, Park et al., Yoshitani et al. and Ahn et al. further disclose the display device of claim 9, wherein the display device includes a data driver disposed in the non-display area, and the first display area, the second display area, and the data driver are disposed in the second direction (See at least Figure 28A of Yoshitani et al. illustrating data driver (303g) and driver (303s) disposed in second direction).
	In regard of claim 11, Park et al., Yoshitani et al. and Ahn et al. further disclose the display device of claim 9, wherein the display device includes a data driver disposed in the non-display area, and the second display area, the first display area, and the data driver are disposed in the second direction (See Figure 6D of Yoshitani et al. illustrating the display device including a data driver (50) disposed in non-display area as discussed in paragraph [0192]).
	In regard of claim 12, Park et al., Yoshitani et al. and Ahn et al. further disclose the display device of claim 1, wherein the first display area is disposed on a front of the display device, and the second display area is disposed on a rear of the display device (See Figure 2 of Park et al. illustrating the display device with the first display area (110) disposed on a front of the display device and the second display area (120) disposed on a rear of the display device).
	In regard of claim 13, Park et al., Yoshitani et al. and Ahn et al. further disclose a display device comprising: a substrate including: a first display area; a second display area; and a bending area between the first display area and the second display area; a first pixel circuit part and a second pixel circuit part disposed in the first display area; a 1-1-th light-emitting element electrically connected to the first pixel circuit part and overlapping the first display area; and a second light-emitting element electrically connected to the second pixel circuit part and overlapping the second display area, wherein the first display area is disposed on a front of the display device, and the second display area is disposed on a rear of the display device, the first display area includes a 1-1-th display area and a 1-2-th display area including at least two separate side portion, and the display device includes a scan driver overlapping at least a part of the 1-2-th display area at the two separate side portions (See at least rejection of claim 1 provided above and also Figure 2 of Park et al. illustrating a display device with the first display area (110) disposed on a front of the display device and second display area (120) disposed on a rear of the display device).
	In regard of claim 14, Park et al., Yoshitani et al. and Ahn et al. further disclose the display device of claim 13, wherein the first display area includes a 1-1-th display area and a 1-2-th display area, the 1-1-th light-emitting element is disposed in the 1-1-th display area, and the display device includes a 1-2-th light-emitting element disposed in the 1-2-th display area (See rejection of claims 3 provided above).
	In regard of claim 16, Park et al., Yoshitani et al. and Ahn et al. further disclose the display device of claim 14, wherein the 1-2-th light-emitting element overlaps the second pixel circuit part (See at least Figures 28A-28C of Yoshitani et al. illustrating the 1-2 emitting element (350R) overlapping the second pixel circuit part (302) as discussed in paragraphs [0487]).
	In regard of claim 17, Park et al., Yoshitani et al. and Ahn et al. further disclose the display device of claim 13, wherein the second light-emitting element includes: a first electrode; an emission layer overlapping the first electrode; and a second electrode overlapping the emission layer, and the first electrode is electrically connected to the second pixel circuit part and intersects the bending area (See at least Figure 4 of Park et al. illustrates the light emitting element (OLED) overlapping the first electrode (112) and second electrode (108) overlapping the emission layer as discussed in paragraphs [0066-0067]) .
	In regard of claim 18, Park et al., Yoshitani et al. and Ahn et al. further disclose the display device of claim 13, wherein the display device includes: a first encapsulation layer overlapping the light-emitting element; and a second encapsulation layer overlapping the second light-emitting element, and the first encapsulation layer and the second encapsulation layer are spaced apart (See at least Figure 2 of Park et al. illustrating a first encapsulation layer (210) overlapping the first light emitting element (110) and second encapsulation layer (220) overlapping second light-emitting element (120) and being spaced a part as discussed in paragraph [0055]).
	In regard of claim 19, Park et al., Yoshitani et al. and Ahn et al. further disclose the display device of claim 13, wherein the display device includes a scan line extending in a first direction, and the first display area and the second display area are spaced apart in the first direction (See at least Figure 2 of Park et al. illustrating the display device with a scan line (L) extending in a first direction and the first display area (110) and second display area (120) spaced apart in the first direction).
	In regard of claim 20, Park et al., Yoshitani et al. and Ahn et al. further disclose the display device of claim 13, wherein the display device includes a data line extending in a second direction, and the first display area and the second display area are spaced apart in the second direction (See Figure 4 of Park et al. illustrating a data line (L) extending in a second direction and the first display area (110) and second display area not shown by located next from spacing (BA) area).
                                                                                                                                                                                         						
						Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8796.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).    
/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692